—In an action to recover damages for personal injuries, the defendant MBM General Contracting, Inc., appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated March 1, 1999, which denied its motion for leave to vacate an order of the same court (Polizzi, J.), dated November 16, 1998, entered upon its default in answering the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that a party moving to vacate an order entered upon its default must demonstrate a reasonable excuse for the default and a meritorious defense to the action (see, CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138; Domenikos v Miranda, 255 AD2d 481; Roussodimou v Zafiriadis, 238 AD2d 568). Neither was shown here. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.